 Case 3:20-cv-00951-B Document 1-1 Filed 04/17/20            Page 1 of 1 PageID 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PIO BINGABING, Individually and as            §
Personal Representative of the Estate of      §
EMILY BINGABING                               §
                                              §          CIVIL ACTION NO.
VS.                                           §          __________________
                                              §          JURY
THE ESTATE OF RASHAD WARREN                   §
and WAL-MART STORES TEXAS, LLC                §
D/B/A WALMART #3406                           §


      INDEX OF ATTACHED STATE COURT PLEADINGS AND FILING DATES


 1.    State court docket sheet                                    March 17, 2020
 2.    Plaintiff’s Original Petition                               March 17, 2020
 3.    Request for Citation                                        March 17, 2020
 4.    Status Conference Order                                     March 23, 2020
 5.    Return of Service on Wal-Mart Stores Texas, LLC             March 24, 2020
 6.    Defendant Wal-Mart’s Original Answer                        April 10, 2020




                                       EXHIBIT A
